Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
The Claim Objection is withdrawn due to Applicant’s current amendment.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) securely store non-fungible tokens (NFTs), where each NFT is associated with a programmatically defined smart contract written to at least one immutable ledger; display a user interface through which user instructions concerning data access permissions are received; and cause media consumption data to be written to the at least one immutable ledger in conjunction with a set of data access permissions determined in accordance with user instructions concerning data access permission received via the user interface.  The claims, under its broadest reasonable interpretation, covers a commercial or legal interaction.  If a claim limitation, under its broadest reasonable interpretation covers a commercial or legal interaction but for the recitation of a generic computer component, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional element of a processor to perform the store, display and cause steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
Additionally, the claims recite the additional elements of computer system(s) and user device. The computer system and user device are also recited at a high-level of generality.  The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   The claims are not patent eligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-20 are rejected under 35 U.S.C. 102a2 as being anticipated by Turner et al., U.S. PG-Pub No. 2019/0362389 (see reference G on the attached PTO-892).
As per claim 1, Turner et al. teaches a user device, comprising: a processor; a network interface; memory containing a media wallet application; wherein the processor is capable of being configured by the media wallet application to: securely store non-fungible tokens (NFTs), where each NFT is associated with a programmatically defined smart contract written to at least one immutable ledger (see paragraph 0018, lines 1-6); display a user interface through which user instructions concerning data access permissions are received (see paragraph 0022, lines 3-7); and cause media consumption data to be written to the at least one immutable ledger in conjunction with a set of data access permissions determined in accordance with user instructions concerning data access permission received via the user interface (see paragraph 0022, lines 7-10).  
As per claim 2, Turner et al. teaches the user device of claim 1 as described above.  Turner et al. further teaches wherein the at least one immutable ledger comprises: an NFT blockchain to which the smart contracts for each NFT are written (see paragraph 0018, lines 1-6); and a permissioned analytics blockchain to which media consumption data is written (see paragraph 0022, lines 12-15).  
As per claim 3, Turner et al. teaches the user device of claim 1 as described above.  Turner et al. further teaches wherein the processor is capable of being configured by the media wallet application to cause updated data access permissions to be written to the at least one 
As per claim 4, Turner et al. teaches the user device of claim 1 as described above.  Turner et al. further teaches wherein the processor is capable of being configured by the media wallet application to: present an offer via the user interface; and initiate a transfer of tokens and cause updated data access permissions to be written to the at least one immutable ledger in response to receipt of a user instruction to accept the presented offer via the user interface (see paragraph 0022, lines 3-7 and 15-20).  
As per claim 5, Turner et al. teaches the user device of claim 1 as described above.  Turner et al. further teaches wherein the processor is capable of being configured by the media wallet application to cause media consumption data to be written to the at least one immutable ledger by providing observation data to a validator service, where the validator service is capable of validating media consumption based upon observation data and writing media consumption data to the immutable ledger (see paragraph 0019, lines 3-6).  
As per claim 6, Turner et al. teaches the user device of claim 5 as described above.  Turner et al. further teaches wherein the processor is capable of being configured by the media wallet application to collect observation data, where the observation data comprises at least one piece of data selected from the group consisting of: audio samples of ambient media; location based check-in with respect to media viewed at a movie theater; a photograph of a movie ticket; a screen capture of a media player user interface; a user submission of a media content rating; data from a log file maintained on a user device; information shared via a wireless network indicating presence of another user devices containing a media wallet application; information 
As per claim 7, Turner et al. teaches a content engagement platform, comprising: a plurality of computer systems connected via a network, where the plurality of computer systems: form at least one immutable ledger; and  provide a non-fungible token (NFT) registry, where entries in the NFT registry correspond to programmatically defined smart contracts written to the at least one immutable ledger (see paragraph 0018, lines 1-6); wherein at least one of the computer systems is configured as an NFT registry service, where the NFT registry service is capable of: authenticating content creator credentials; and minting NFTs to the at least one immutable ledger and recording the minted NFT in the NFT registry, where minted NFTs are cryptographically co-signed by the NFT registry service and an authenticated content creator (see paragraph 0023, lines 1-11).  
As per claim 8, Turner et al. teaches the content engagement platform of claim 7as described above.  Turner et al. further teaches wherein the at least one computer system configured as an NFT registry service is further capable of minting NFTs that are programmatically defined to transfer non-fungible tokens to a content creator account upon the occurrence of at least one transaction type involving the NFT (see paragraph 0022, lines 3-7 and 15-20).  
As per claim 9, Turner et al. teaches the content engagement platform of claim 7 as described above.  Turner et al. further teaches wherein the at least one immutable ledger comprises an NFT blockchain and the at least one computer system configured as an NFT registry service is configured to mint NFTs to the NFT blockchain (see paragraph 0018, lines 1-6).  

As per claim 11, Turner et al. teaches the content engagement platform of claim 10as described above.  Turner et al. further teaches wherein the media wallet applications are capable of causing media consumption data to be written to the at least one immutable ledger (see paragraph 0022, lines 7-10).  
As per claim 12, Turner et al. teaches the content engagement platform of 11 as described above.  Turner et al. further teaches wherein the at least one immutable ledger comprises: an NFT blockchain and the at least one computer system configured as an NFT registry service is configured to mint NFTs to the NFT blockchain (see paragraph 0018, lines 1-6); and a permissioned analytics blockchain and user devices are configured by media wallet applications to cause media consumption data to be written to the permissioned analytics blockchain (see paragraph 0022, lines 12-15).  
As per claim 13, Turner et al. teaches the content engagement platform of claim 11 as described above.  Turner et al. further teaches wherein the media wallet applications configure the user devices to cause the media consumption data to be written to the at least one immutable ledger by the plurality of computer systems in conjunction with a set of data access permissions (see paragraph 0023, lines 1-7).  
As per claim 14, Turner et al. teaches the content engagement platform of claim 13 as described above.  Turner et al. further teaches further comprising: an analytics computer system; wherein the plurality of computer systems provide a data access service; wherein the analytics 
As per claim 15, Turner et al. teaches the content engagement platform of claim 14 as described above.  Turner et al. further teaches wherein: the media wallet applications are capable of causing updated data access permissions to be written to the at least one immutable ledger in response to user instructions regarding modified data sharing permissions; and the data access service is configured to restrict access to media consumption data previously written to the immutable ledger in a manner that is consistent with the updated data access permissions (see paragraph 0022, lines 3-7).  
As per claim 16, Turner et al. teaches the content engagement platform of claim 14 as described above.  Turner et al. further teaches wherein the media wallet applications are capable of presenting offers to users via a user interface, where acceptance of an offer causes a media wallet application to initiate a transfer of tokens to the media wallet application in exchange for causing updated data access permissions to be written to the at least one immutable ledger (see paragraph 0022, lines 3-7 and 15-20).  
As per claim 17, Turner et al. teaches the content engagement platform of claim 11 as described above.  Turner et al. further teaches wherein at least one media wallet application is capable of causing media consumption data to be written to the at least one immutable ledger by providing observation data to at least one of the plurality of computer systems configured as a validator service, where the validator service is capable of validating media consumption based 
As per claim 18, Turner et al. teaches the content engagement platform of claim 10 as described above.  Turner et al. further teaches wherein: the media wallet applications are capable of requesting that the plurality of computer systems authenticate that an NFT was minted by a particular content creator; the plurality of computer systems authenticate the NFT based upon at least one process selected from the group consisting of: a comparison of a signature of a content creator that minted the NFT and cryptographic information published by the particular content creator identified by a specific media wallet application; and confirming that transactions in the at least one immutable ledger involving the NFT and the particular content creator are consistent with a smart contract underlying the NFT (see paragraph 0027).  
As per claim 19, Turner et al. teaches the content engagement platform of claim 10 as described above.  Turner et al. further teaches further comprising a ticketing system that provides access in exchange for presentation of a user device containing a media wallet application in which a particular NFT is stored, where the ticketing system causes modification of the metadata of the NFT in response to presentation of the NFT (see paragraph 0019, lines 3-6).  
As per claim 20, Turner et al. teaches the content engagement platform of claim 7as described above.  Turner et al. further teaches wherein the NFT comprises data selected from the group consisting of: bytecode that programmatically describes behavior of the NFT; bytecode specifying at least one transaction rule with respect to the NFT; a pointer to a piece of content; a piece of content; and metadata describing the NFT (see paragraph 0019, lines 5-8).  


Response to Arguments
Applicant's arguments filed 5/12/2021 have been fully considered but they are not persuasive.
Applicant argues “the current claims clearly related to do not merely relate to a business method related to transactional arrangements but rather a specific user device with used minted NFTs cryptograhically co-signed by an NFT registry service and an authenticated content creator.”  According to the 2019 PEG, “commercial interactions” or “legal interactions” include subject matter relating to agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations.  The instant invention involves conducting transactions with the NFTs using the wallet.
Applicant argues “by having the NFT cryptographically co-signed, it is possible for the NFT to be verified by multiple sources which increases the value of the NFTs.  Applicant submits that such a solution is technologically challenging and thus is considered a technological solution to a technical problem.”  It is unclear where in the instant Specification the problem of valuing the NFT and authentication is recited.  
Applicant argues “Turner describes the disclosed cryptographic tokens as ‘token rewards.”  Paragraph 0009 of the instant Specification discloses and NFT being a reward.  See below.
[0009] Systems and methods in accordance with many embodiments of the invention are utilized in the implementation of blockchain-based content engagement platforms. In several embodiments, the content engagement platform includes a registry service which enables verified content creators to mint Non-Fungible Tokens (NFTs). NFTs can be created around a large range of real world media content and intellectual property. Movie studios can mint digital collectibles for their movies, characters, notable scenes and/or notable objects. Record labels can mint digital collectibles for artists, bands, albums and/or songs. Similarly, official digital trading cards can be made from likeness of celebrities, cartoon characters and/or gaming avatars. Virtually any media intellectual property that can be merchandised and licensed in the real world can also be tokenized into a digital collectible. However, unlike real world collectibles, which can have limited utility other than for display, NFTs minted using content engagement platforms in accordance with various embodiments of the invention can have multifunctional programmable use cases including as rewards, private access to premium content and experiences, as discounts toward the purchase of goods, among many other value-added use cases. Furthermore, they are not bound to the restrictions of their native environments, allowing them to be transferred into and used by 3rd party applications and platforms.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMICA L NORMAN whose telephone number is (571)270-1371.  The examiner can normally be reached on Mon-Thur 9:30am-8p EST, with Fri off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAMICA L. NORMAN
Primary Examiner
Art Unit 3697



/SAMICA L NORMAN/            Primary Examiner, Art Unit 3697